ACCEPTED
                                                                                      12-15-00166-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                 11/2/2015 4:49:14 PM
                                                                                            Pam Estes
                                                                                               CLERK

                         IN THE COURT OF APPEALS
                      THE TWELFTH DISTRICT OF TEXAS
                               TYLER, TEXAS
                                                                    FILED IN
                                                             12th COURT OF APPEALS
                                                                  TYLER, TEXAS
SAMUEL LANCASTER IV                                          11/2/2015 4:49:14 PM
                                               CASE NO. 12-15-00166-CR
                                                                    PAM ESTES
V.                                             TRIAL COURT NO.        Clerk

THE STATE OF TEXAS                               CR- 2014-0496

                APPPEAL FROM THE 217TH DISTRICT COURT
                     OF ANGELINA COUNTY, TEXAS
        THE HONORABLE ROBERT K. INSELMANN, JR., JUDGE PRESIDING



                          MOTION TO WITHDRAW


TO THE HONORABLE COURT OF APPEALS;

      COMES NOW, John D. Reeves, court appointed attorney on appeal for

Samuel Lancaster, IV Appellant, and pursuant to Anders v. California, 386 U.S.

738 (1967). Johnson v. State, 885 S.W. 2d 641 (Tex. App.-Waco 1994), and

Stafford v. State 813 S.W. 2d 503 (Tex. Crim. App. 1999), files this Motion to

Withdraw, and for good cause shows this Honorable Court the following:

                                   I . FACTS

1. Appellant Samuel Lancaster IV was indicted on July 28, 2014 by a grand jury in

cause 2014-0496 in the July/September term for evading arrest or detention- one or

more prior. Additionally, appellant was indicted by a grand Jury in the

July/September term in cause 2014-0634 on July 28, 2014 for the offense of
possession of marijuana in an amount of five pounds or less but more than four

ounces. The two matters were consolidated by agreement on November 3, 2014

into cause 2014-0496.

2. Appellant Samuel Lancaster IV waived arraignment for the each offense on

August 15, 2014 and entered a plea of not guilty.

3. Appellant, Samuel Lancaster IV, signed a waiver of jury trial in both cases on

January 29, 2015, which was approved by the trial court.

4. Appellant, Samuel Lancaster IV, entered a plea of not guilty to the consolidated

indictments and Appellant was found guilty on two consolidated indictments and

sentenced to eight years in the ID-TDJC on the evading arrest and two years in the

State Jail Division for the possession of marijuana charge on May 15, 2015.

5. On an Order appointing John D. Reeves as appellate counsel was entered by the

trial court July 14, 2015.

6. On June 10, 2015 trial counsel filed a Notice of Appeal.

7. The order for designation of records was signed by the trial court on or the

Clerk’s Record and the Reporter’s Record.

8. On November 2, 2015 counsel for Appeal filed an Anders brief on behalf of

Appellant with this Honorable Court, and forwarded a copy of the brief to

appellant explaining his rights regarding pro se brief and Discretionary Review.
                                 II. ARGUMENT

9.    In accordance with the requirements of Anders v. California, 386 U.S. 738

(1967), and Johnson v. State, 885 S.W. 2d 641 (Tex. App.-Waco 1994) counsel for

requests this Honorable Court to allow him to withdraw.

10.   Appellant’s address is:
                           Samuel Lancaster IV
                         TDCJ# 2004508
                         2350 Atascocita Rd.
                         Humble, Texas 77396

11. Counsel for Appellant has forwarded a copy of the Anders brief to Appellant

to Appellant.

12.   Good cause exists to relieve counsel, John D. Reeves, counsel for Appellant

from his representation of appellant Samuel Lancaster IV. Specifically, counsel

for Appellant can find no arguable grounds to support an appeal and finds after a

thorough review of the record that any issue brought forth would be without merit

and frivolous.

                                 III.   PRAYER

WHEREFORE, PREMISES CONSIDERED, counsel for Appellant prays that this

Honorable Court grant his Motion to Withdraw without harm to the rights

guaranteed Samuel Lancaster IV by the United States Constitution and the

Constitution of the State of Texas.
                                                   Respectfully Submitted,

                                                   /s/John D. Reeves
                                                   John D. Reeves
                                                   SBN # 16723000
                                                   1007 Grant
                                                   Lufkin, Texas 75901
                                                   Ph: 936\ 632-1609
                                                   Fax: (936) 632-1640
                                                   Email. tessabellus@yahoo.com

                         CERTIFICATE OF SERVICE

I hereby certify that on the foregoing instrument was mailed by e-filing on this the

2nd day of November, 2015 to the following counsel and parties of record.

Ms. April Ayers-Perez                              /s/John D. Reeves
Angelina Asst.District Attorney                    _______________________
P.O. Box 908                                             John D. Reeves
Lufkin, Texas 75901

Samuel Lancaster IV
TDCJ# 2004508
2350 Atascocita Rd.
Humble, Texas 77396